The plaintiff, in her original complaint, sought to recover of the defendant the sum of $3,304.00 for services rendered Mrs. Stevenson during her lifetime. Later the amount was changed to $6,500. 00. On cross-examination, the plaintiff was asked why she had practically doubled her demand? Her answer was that she had omitted one year's account, and her services were really worth more.
In further explanation, the witness continued: "I done so much for her (objection as this involves a personal transaction; overruled; exception); I had to wait on her, `tote' meals to her (objection; overruled; exception); I done everything I could for her and she promised me something and I thought I ought to have something." Motion to strike out; overruled; exception.
This evidence related to a personal transaction or communication between the interested witness and the deceased. It was, therefore, incompetent under C. S., 1795. The fact that it was limited to an explanation of why the plaintiff amended her complaint and asked for a larger sum does not render it competent. The statute excludes it for all purposes. *Page 460 
We do not think the defendant "opened the door" by asking plaintiff for an explanation as to why she had changed the amount of her demand. Williams v.Cooper, 113 N.C. 286. The question related to a matter which took place after the institution of the present suit.
The cause was properly remanded for a new trial.
Affirmed.